IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 3, 2008

                                     No. 08-20485                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DEMARIO WALKER

                                                  Plaintiff - Appellant
v.

UNITED STATES OF AMERICA; ATTORNEY GENERAL OF TEXAS;
President GEORGE W BUSH; GOVERNOR OF TEXAS; UNITED STATES
ARMY

                                                  Defendants - Appellees



               Appeal from the United States District Court for the
                           Southern District of Texas
                            USDC No. 4:08-CV-1555


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Demario Walker, a Mississippi Department of
Corrections inmate, filed a civil rights action under 42 U.S.C. § 1983 in the U.S.
District Court for the Southern District of Texas on May 16, 2008. Walker,
proceeding pro se and in forma pauperis, challenged the federal Defense of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-20485

Marriage Act and the Army’s “don’t ask–don’t tell” policy, complaining that his
rights to due process and equal protection were violated.
      On May 12, 2008 – four days before this suit was filed – Walker had filed
another suit raising identical claims against the same defendants in the U. S.
District Court for the Western District of Texas, Civil Action 1:08cv0381.
Walker concedes that the complaint in the present suit was a photocopy of his
earlier complaint filed in the Western District of Texas. The second complaint,
the one filed in the Southern District of Texas, was dismissed.
      A district court may dismiss a complaint that is duplicative of another
federal lawsuit filed by the same plaintiff. Pittman v. Moore, 980 F.2d 994, 995
(5th Cir. 1993). There certainly is such duplication here. Consequently, the
district court did not err in dismissing what was Walker’s second complaint on
the same matter.
      We AFFIRM.




                                       2